
	
		I
		112th CONGRESS
		2d Session
		H. R. 3860
		IN THE HOUSE OF REPRESENTATIVES
		
			February 1, 2012
			Mr. Garamendi (for
			 himself and Mr. Rush) introduced the
			 following bill; which was referred to the Committee on Veterans’
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to clarify the
		  responsibilities of small businesses with respect to the employment and
		  reemployment rights of veterans.
	
	
		1.Short titleThis Act may be cited as the
			 Help Veterans Return to Work
			 Act.
		2.Small businesses and
			 veterans’ employment rights
			(a)Undue hardship
			 for small businessesSection
			 4312(d) of title 38, United States Code, is amended—
				(1)in paragraph
			 (1)(B), by inserting if such employer is a small business
			 concern before the semicolon; and
				(2)in paragraph
			 (2)(B), by inserting if such employer is a small business
			 concern after on the employer.
				(b)Small business
			 concernSection 4303 of such
			 title is amended by adding at the end the following new paragraph:
				
					(17)The term small business
				concern has the meaning given that term under section 3 of the Small
				Business Act (15 U.S.C.
				632).
					.
			
